Citation Nr: 0531182	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-17 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, including headaches and tinnitus.

2.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision by the RO in Boston, 
Massachusetts that denied service connection for residuals of 
head trauma, including headaches and tinnitus, and for a low 
back disability.  A personal hearing was held before a 
Veterans Law Judge in March 2001.  In July 2001, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal (VA Form 9) received in August 
1999, the veteran indicated that he wanted a hearing before a 
Board Member (Veterans Law Judge) sitting at the RO (i.e., a 
Travel Board hearing).  Such a hearing was held in March 
2001, but unfortunately the Veterans Law Judge who conducted 
this hearing is no longer employed at the Board.  The veteran 
was offered the opportunity to have another Board hearing, 
and by a statement received in October 2005, he requested 
another Travel Board hearing.  Under these circumstances, a 
Travel Board hearing must be scheduled by the RO.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2005).

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

